Exhibit 10.6
 
THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT BY AMERICAN
LEISURE EQUITIES CORPORATION, D/B/A TRAVELEADERS, INC. IN FAVOR OF JPMORGAN
CHASE BANK, N.A., AS AGENT FOR THE BANKS AS SUCH TERM IS DEFINED FROM TIME TO
TIME IN THAT CERTAIN CREDIT AGREEMENTDATED AS OF JANUARY 28, 2008 BY AND
BETWEEN, AMONG OTHER PARTIES, TL ACQUISITION GROUP LLC, THE AGENT AND THE BANKS.


GUARANTY AGREEMENT


This GUARANTY AGREEMENT (this “Guaranty”) is entered into as of March 21, 2008,
by TAG II, INC., a Delaware corporation (“Guarantor”), in order to induce
AMERICAN LEISURE EQUITIES CORPORATION D/B/A TRAVELEADERS, INC., a Florida
corporation (the “Seller”) and AMERICAN LEISURE HOLDINGS, INC., a Nevada
corporation being the sole shareholder of the Seller (the “Shareholder”), to
enter into that certain Asset Purchase Agreement (the “Purchase Agreement”),
dated on even date herewith, and in consideration of all of the benefits which
TL ACQUISITION GROUP LLC, a Delaware limited liability company (the “Buyer”) and
Guarantor, being the sole member of the Buyer, will receive by the consummation
of the transaction contemplated by the Purchase Agreement, Guarantor hereby,
unconditionally, directly, irrevocably, and absolutely covenants and agrees with
the Seller and the Shareholder, and their respective successors and assigns, as
follows (all terms used herein shall, to the extent not defined herein, have the
meanings ascribed thereto in the Purchase Agreement):


AGREEMENT


1.           Representations.  Guarantor acknowledges and agrees that:  (i) the
execution and delivery and compliance with the terms hereof will not contravene
or constitute a default under any indenture, commitment, agreement or other
instrument to which Guarantor is a party or by which he is bound or any existing
law, rule, regulation, judgment, order or decree to which it is subject; (ii)
the consummation of the transaction contemplated by the Purchase Agreement will
be of economic benefit to Guarantor; and (iii) the consummation of the
transaction shall constitute conclusive evidence of the reliance hereon by the
Buyer.
 
2.           Guaranty.  Guarantor hereby unconditionally and irrevocably
guarantees to the Seller and the Shareholder the performance of each any every
obligation of the Buyer arising out of, or relating to, the Note and the
Purchase Agreement, including, without limitation, under Article X thereof
(collectively the “Obligations”); provided, that such Obligations shall not
include the performance of any obligation or the payment of any amount under
dispute under the terms of the Note, the Purchase Agreement or other related
document until such amount is finally determined pursuant to the terms of such
document.
 
3.           Survival.  The Obligations of Guarantor under this Guaranty
Agreement shall be absolute and unconditional and shall remain in full force and
effect until the Obligations have been satisfied in full (including, but not
limited to, all indemnification obligations pursuant to Article X of the
Purchase Agreement).
 
4.           Waiver.
 
(a)           Guarantor expressly waives notice of the acceptance of this
Guaranty, the creation of any present or future Obligation, default under any
Obligation, all diligence of collection and presentment, demand, notice and
protest and any right to disclosures from the Seller or the Shareholder
regarding their respective financial condition or the enforceability of the
Obligations.

 
 

--------------------------------------------------------------------------------

 

(b)           No delay or omission to exercise any right or power accruing upon
any default, omission or failure of performance hereunder shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
or power may be exercised from time to time and as often as may be deemed
expedient.
 
5.           Consent.  With respect to any of the Obligations but subject to the
last sentence of Section 2 above, the Seller or the Shareholder may, from time
to time without prior notice to Guarantor and without affecting the liability of
Guarantor, proceed against Guarantor to collect or enforce any
Obligation.  Guarantor expressly consents to and waives notice of any and all of
the above.
 
6.           Default and Remedies.  The Seller or the Shareholder shall have the
right, power and authority to do all things deemed necessary or advisable to
enforce the provisions of this Guaranty and, in the event of default in the
timely or complete performance or payment of any Obligation, the Seller or the
Shareholder may institute or appear in such appropriate judicial proceedings as
it deems most effectual to protect and enforce any of its rights hereunder,
whether for the specific enforcement of any covenant or agreement in this
Guaranty or in aid of the exercise of any power granted herein or in the
Purchase Agreement, or to enforce any other proper remedy.  Without limiting the
generality of the foregoing, in the event of a default in payment of any
Obligation when due, the Buyer may institute a judicial proceeding for the
collection of the sums so due and unpaid, and may prosecute such proceeding to
judgment or final decree, and may enforce the same against Guarantor and collect
the moneys adjudged or decreed to be payable in the manner provided by law out
of the property of Guarantor, wherever situated.  No remedy conferred upon or
reserved to the Buyer herein is intended to be exclusive of any other available
remedy or remedies, but each and every such remedy shall be cumulative and shall
be in addition to every other remedy given under this Guaranty or now or
hereafter existing at law or in equity.
 
7.           [intentionally left blank]
 
8.           Costs of Collection.  Guarantor agrees to pay all costs, expenses
and fees, including all reasonable attorneys’ fees, which may be incurred by the
Buyer in enforcing or attempting to enforce this Guaranty or protecting the
rights of the Buyer hereunder following any default on the part of Guarantor
hereunder, whether the same shall be enforced by suit or otherwise and
unconditionally waive, in connection with any suit, action or proceeding brought
by the Buyer on this Guaranty, any and every right Guarantor may have to (i)
injunctive relief, (ii) a trial by jury, (iii) interpose any counterclaim
therein and (iv) have the same consolidated with any other or separate suit,
action or proceeding.
 
9.           Successors.  This Guaranty is binding upon Guarantor and its heirs,
legal representatives, successors and assigns.  This Guaranty benefits and is
enforceable by the Buyer or any subsequent holder or holders of any document
evidencing the Obligations or any portion thereof and their respective, heirs,
legal representatives, successors and assigns.  Any holder of any document
evidencing the Obligations or any portion thereof may assign all of such
holder’s rights and interests hereunder without the consent of, or notice to,
Guarantor.
 
10.           Notices.  Any and all notices, demands, and communications
provided for herein or made hereunder shall be given in the manner set forth in
Section 11.6 of the Purchase Agreement.
 
11.           Amendment, Modification and Waiver.  This Agreement may not be
modified, amended or supplemented except by mutual written agreement of the
parties hereto.  Any party may waive in writing any term or condition contained
in this Agreement and intended to be for its benefit; provided, however, that no
waiver by any party, whether by conduct or otherwise, in any one or more
instances, shall be deemed or construed as a further or continuing waiver of any
such term or condition.  Each amendment, modification, supplement or waiver
shall be in writing signed by the party or the parties to be charged.
 

 
 

--------------------------------------------------------------------------------

 

12.           Assignment.  This Guaranty may not be assigned by any party
without the prior written consent of the other party, whether by merger,
operation of law or otherwise.
 
13.           Other Provisions.  This Guaranty shall not be revoked by
bankruptcy or insolvency of Guarantor.  To the extent that any provision in or
obligation under this Guaranty is invalid, illegal or unenforceable, in any
jurisdiction, that finding shall not affect the validity, legality and
enforceability of any other provision or obligation in this Guaranty in that
jurisdiction or the validity, legality and enforceability of the provisions in
or obligations under this Guaranty.  This Guaranty shall be governed by and
construed in accordance with the internal laws of the State of Florida
(regardless of such State’s conflict of law principles), and without reference
to any rules of construction regarding the party responsible for the drafting
hereof.
 
[Signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has executed this Agreement as of the date first
written above.
 


 
                                TAG II, INC.




 
                                By:  Nicholas C. Bluhm,
Sr.                                                 
                                Name:  Nicholas C. Bluhm, Sr.
                                Title:  Secretary and Treasurer

 
 

--------------------------------------------------------------------------------

 
